Case: 12-1497    Document: 94    Page: 1   Filed: 12/12/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  INGENIADOR, LLC,
                   Plaintiff-Appellant,
                            v.
    INTERWOVEN, INC., HEWLETT-PACKARD
     COMPANY, MICROSOFT CORPORATION,
      OBJECTIVE CORPORATION USA, INC.,
   ORACLE CORPORATION, SAP AMERICA, INC.,
            AND SPRINGCM, INC.,
                 Defendants,
                           AND

            BRIDGELINE DIGITAL, INC.,
                   Defendant,
                           AND

            ALFRESCO SOFTWARE, INC.,
                   Defendant,
                           AND

                 BLACKBOARD, INC.,
                     Defendant,
                           AND

                 EMC CORPORATION,
                      Defendant,
                           AND

           INFORMATICA CORPORATION,
Case: 12-1497    Document: 94     Page: 2   Filed: 12/12/2012




 INGENIADOR, LLC V. INTERWOVEN, INC.                      2


                        Defendant,
                            AND

    COMPULINK MANAGEMENT CENTER, INC.,
              Defendant-Appellee,
                            AND

          LEXMARK INTERNATIONAL, INC.,
                    Defendant,
                            AND

                NUXEO CORPORATION,
                     Defendant,
                            AND

                  SDL TRIDION, INC.,
                      Defendant.
                __________________________

                     2012-1497, -1515
                __________________________

     Appeals from the United States District Court for the
 District of Puerto Rico in case no. 11-CV-1840, Judge
 Gustavo A. Gelpi.
                __________________________

                      ON MOTION
                __________________________

                        ORDER
    Ingeniador, LLC moves to substitute Eugenio Torres-
 Oyola as principal counsel. Cristina Arenas-Solis will
 remain as of counsel for Ingeniador, LLC.
    Upon consideration thereof,
Case: 12-1497     Document: 94    Page: 3   Filed: 12/12/2012




 3                       INGENIADOR, LLC V. INTERWOVEN, INC.



       IT IS ORDERED THAT:
     The motion is granted. Eugenio Torres-Oyola and
 Cristina Arenas-Solis should promptly file amended
 entries of appearance.

                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
 s21